  Case:18-04884-MCF13 Doc#:13 Filed:10/05/18 Entered:10/05/18 14:33:42      Desc: Main
                             Document Page 1 of 2


                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO



GILBERTO GONZALEZ CRUZ
YVETTE MARTINEZ SANCHEZ                              CASE NO. 18-04884
                                                     CHAPTER 13

DEBTOR(S)


                  MOTION TO OBJECT CONFIRMATION OF PLAN


TO THE HONORABLE COURT:

       COMES NOW, ASOCIACION RESIDENTES PARQUE LAS HACIENDAS through

the   undersigned    attorney,   and    respectfully,      prays      and   states   as

follows:

       1. Asociación    Residentes     Parque    Las    Haciendas      is   a   secured

           creditor having a registered mortgage deed.

       2. Creditor has filed a proof of claim for $2,940.00 for pre-

           petition arrears.

       3. The proposed Plan should not be confirmed because debtor does

           not   contemplate   the   amount     in   arrears   owed    to   Asociación

           Residentes Parque Las Haciendas.



      WHEREFORE, the creditor respectfully request that this Honorable

Court deny the confirmation of the Plan an issue orders as may be just

and proper.
  Case:18-04884-MCF13 Doc#:13 Filed:10/05/18 Entered:10/05/18 14:33:42   Desc: Main
                             Document Page 2 of 2



                                  NOTICE
  “Parties in interest are hereby granted twenty one (21) days from the
date of this notice to request hearing.      If no opposition is filed
within the prescribed period of time the Court will enter an order
granting the motion upon filing of a certificate by the movant that
adequate notice was given.    Should an opposition be timely filed the
Court will schedule the motion for a hearing as a contested matter.
Absent good cause, untimely rejection should be denied.”


I hereby certify: That on October 5th, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF System which

will send notification of such filing to the following: José R. Carrión

Morales. I hereby certify: that I have mail by the United States Postal

Service the document to the following non CM/ECF participants: to all

creditors.


         In Ponce, Puerto Rico, this 5th day of October 2018.

                                         RESPECTFULLY SUBMITTED.

                                         /s/Rafael Colón Flores
                                         Rafael Colón Flores
                                         Attorney for Debtor
                                         U.S.D.C.P.R. 128203
                                         1129 Muñoz Rivera Ave. STE 1
                                         Ponce, P.R. 00717-0635
                                         Tel.(787) 842-1039
                                         Fax.(787) 284-0325
                                         E-mail: colonflores@hotmail.com
